Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB | X | Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal quarter ended May 31, 2007 | | Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number: 000-52409 CHINA ENERGY CORPORATION (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6130 Elton Avenue, Las Vegas, NV (Address of principal executive offices) 702-216-6000 (Issuer's telephone number) 98-0522950 (IRS Employer Identification No.) (Zip Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | X | No || Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes | |
